Citation Nr: 1708136	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1996, to include service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in August 2016.

In October 2015, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Unfortunately, due to a recording error, that hearing could not be transcribed.  In December 2015, the Veteran was notified of the recording error and subsequently elected to testify at another hearing.  Another videoconference hearing was held and the Veteran testified before the undersigned VLJ in June 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue on appeal.  

In August 2016, the Board remanded the Veteran's claim in order to obtain a VA opinion as to whether it is at least as likely as not that the Veteran's sleep apnea arose in or is related to his active duty service, to include his service in Southwest Asia.  See 38 C.F.R. § 3.317 (2016).  An opinion was obtained in August 2016; however, upon review, the Board finds the opinion insufficient for purposes of determining service connection.  The VA examiner opined that it was not at least as likely as not that the Veteran's sleep apnea was incurred in or caused by his service, and stated only that the evidence did not indicate a diagnosis of sleep apnea in or within one year of service without providing a rationale for the negative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  The Board notes that lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence, and the VA examiner failed to discuss the Veteran's lay statements regarding experiencing symptoms of sleep apnea, including snoring and fatigue, in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, remand is again warranted so that an additional opinion may be obtained with respect to the issue on appeal.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since August 2016.

2.  After the above development has been completed, send the claims file to the August 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion regarding the Veteran's sleep apnea.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service.  In that regard, the examiner should specifically address the competent lay statements of the Veteran regarding experiencing snoring and fatigue in service.  The examiner is also reminded that the lack of a documented diagnosis in or within one year of service alone is not a sufficient rationale to support a negative opinion absent an explanation of why those facts are medically significant. 

The examiner must provide a complete medical rationale for any opinion given.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).










